Daggett, J.
The order of the court of probate to sell, may be laid out of the case, because it has never been acted on-No proceedings by the administrator have been had. The sale by the creditors, was without a shadow of authority, and therefore, null and void. Daniel Dimock sen. got no title, by the deed of the creditors to him ; nor James Robinson, by the deed of Daniel Dimock sen. to him.
There is no colour for saying, that the facts found shew any fraud in the defendant. She is endeavouring to enforce her right of dower;- a right highly favoured in the law, and by our *463statute deemed superior to the claims of bona, fide creditors.She is not attempting this in violation of any contract, either express or implied ; nor was she bound at all to regard the extrajudicial and unauthorized proceedings of the plaintiffs and others with the estate of her deceased husband.
No statute of limitations has run against her claim ; nor does it appear, that she has, by any act, encouraged the plaintiffs to pay money, enter into covenants, take or give deeds, or make improvements and repairs in or about this land.
The claims of the plaintiffs, in none of these respects, seem to demand the relief sought, or any interposition of a court of equity. Nor is the court furnished with any decisions or principles in support of this bill, on any of the grounds above mentioned.
One consideration only urged by the plaintiffs in error, seemed to call for the serious deliberation of the Court. It was insisted, that as Daniel Dimock, jun. hadnever paid for the land conveyed by his father, by the deed of the 13th of June, 1808, the father had a lien upon it, which yet remains; and that a court of chancery would compel a reconveyance. If this proposition were true, it cannot sustain this bill. Daniel Dimock, sen. is not seeking redress, nor his heirs or creditors. He was in full life, at the death of Daniel Dimock, jun., and when all these conveyances were made. It does not appear, that he ever exhibited any claim against the estate of Daniel Dimock, jun., or sought any redress, either at law or in equity, on the bond to support, of the 13th of June, 1808, which he took with the lease in satisfaction of the conveyance.
It seems, that Daniel Dimock, sen. and the creditors of Daniel Dimock, jun. undertook to take all the estate of the latter into their possession, and to dispose of it, without the aid either of a court of chancery, or of the court of probate, to which properly pertained the settlement of his estate. It would be quite novel, and not less indiscreet, to sanction suóh proceedings.Equity would cease to be the hand-maid of the law, while thus counteracting its provisions.
But this is not a case, which can be upheld, by the proposition advanced. None of the cases where a vendor has been decreed to have a lien on the land sold for the payment of the purchase money, are like this. In all those cases, the vendor’s object is money;-he relies on his lien on the land, there being no other security ; and the court of equity says, he shall not *464be defeated. But what was the real nature of this transaction ? Daniel Dimock, sen. intends his son shall have all this estate. He takes a bond for the support of himself and wife, during life, and a lease of the buildings and half an acre, and of seven acres of land, during the same period. Not a cent of money was intended to be paid. He conveyed by deed. Why not take back a mortgage ? Why not take a note or bond for the purchase money 1 The nature of the transaction did not require it.
It may be added, that this doctrine of lien has never been adopted, in its extent, in Connecticut. See the case of Dean v. Dean, Windham county, July, 1826.
It may also be observed, that it is not easy to discover any interest in these plaintiffs, which can sustain their bill, aside from the foregoing difficulties. They are neither the representatives, nor heirs, of either of the Dimocks; and upon the foregoing principles, have neither a legal nor equitable interest in the subject matter.
I have no doubt of the correctness of the decision of the county court; and therefore, would advise the superior court, that there is no error in the decree complained of.
The other Judges were of the same opinion.
Judgment to be affirmed.